           Entered on Docket August 26, 2019

                                                               Below is the Order of the Court.

    1

    2                                                           ___________________
                                                                Christopher M. Alston
    3                                                           U.S. Bankruptcy Judge
                                                                (Dated as of Entered on Docket date above)

    4

    5
        _______________________________________________________________
    6

    7

    8

    9
                             IN THE UNITED STATES BANKRUPTCY COURT
   10                  FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE

   11   In Re:                                               IN CHAPTER 13 PROCEEDING
                                                             NO. 18-14218
   12   GERALDINE WILLIAMS,
                                                             ORDER DISMISSING CASE
   13
                                          Debtor.
   14

   15     THIS MATTER having come before the Court on the Chapter 13 Trustee's Motion to Dismiss Case,

   16 and the Court having reviewed and considered the motion, records and files in this case, it is

   17     ORDERED that this case is dismissed.

   18                                               / / /End of Order/ / /

   19

   20

   21
        Presented by:
   22   /s/Jason Wilson-Aguilar
        Jason Wilson-Aguilar, WSBA #33582
   23   Chapter 13 Bankruptcy Trustee
        600 University St. #1300
   24   Seattle,WA 98101
        (206) 624-5124
                                                                                                       15

CM095   ORDER  DISMISSING CASE
         Case 18-14218-CMA  Doc 19           Filed 08/26/19         Ent. 08/26/19 11:51:58          Pg. 1 of 1
